DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Miller (Reg. No. 44,943) on 3/5/2021.

The application has been amended as follows: 

(previously presented) An adaptive optic system for horizontal path imaging comprising:
an optic system configured to receive an optic signal representing an image reflected from a remote scene, the optic system comprising;
two or more color specific filters configured to filter, based on wavelength, the image reflected from the remote scene to create a first filtered optic signal of a first color and a second filtered optic signal of a second color such that the first and second filtered optic signals are represented as a ray bundle;

a deformable optic element configured to:
receive the ray bundle;
modify the ray bundle responsive to adaptive optic control signals to create one or more adaptively adjusted optic signals;
output the one or more adaptively adjusted optic signals from the deformable optic element;
a second optic element configured to focus the one or more adaptively adjusted optic signals;
	a detector with associated mask filter adjacent the detector such that the mask filter includes a filter portion tuned to pass an optic signal of the first color and a filter portion tuned to pass an optic signal of the second color, the detector configured to receive the focused one or more adaptively adjusted optic signals and generate one or more digital image data sets, wherein the detector associated mask filters and the one or more filters are spectrally matched to pass an optic signal of the first color and pass an optic signal of the second color;
	a processing system configured to:
receive and process the one or more digital image data sets to create turbulence data;
process the one or more digital image data sets using the turbulence data to generate the adaptive optic control signals;

generate and display an image of the remote scene on a display, the displayed image improved as compared to the optic signal representing an image reflected from a remote scene that was received by the optic system.    
(original) The system of claim 1, wherein the optic signal is distorted due to turbulence located between the remote scene and the optic system.
(original) The system of claim 1, wherein the one or more filters comprise a red filter, a green filter and a blue filter. 
(original) The system of claim 1, wherein the deformable optic element comprises a deformable mirror. 
(original) The system of claim 4, wherein modify the ray bundle responsive to adaptive optic control signals comprises adjusting the position of segments of the deformable mirror to adjust the phase of the ray bundle.
(currently amended) The system of claim 1, wherein the detector with associated mask filters comprises a Bayer mask and APS and the two or more color specific filters have a fixed aperture size.  
(original) The system of claim 1, wherein the one or more digital image data sets comprises a red channel data set, a green channel data set, and a blue channel data set.
(canceled) 
(canceled) 
(canceled) 
(canceled) 
(canceled) 
(canceled) 
(canceled) 
(currently amended) An optic system for horizontal path imaging to compensate for turbulence in a received image from a remote scene comprising:
two or more wavelength specific filters configured to receive and filter the received image to pass 
a 
	a detector, with an adjacent associated filter mask that filters the two or more specific wavelength spectrum that are matched to be the same as the two or more wavelength specific filters to pass two or more filtered modified signal, the detector configured to receive and convert the two or more modified filtered signals to image data;
a processing system configured to:
process the image data to create turbulence data;
process the image data and the turbulence data to generate the adaptive optic control signals;
provide the adaptive optic control signals to the deformable optic element, such that the modification of the one or more filtered signals by the deformable optic element is based on the adaptive optic control signals; and
generate and display an image of the remote scene have reduced turbulence distortion, on a display.    
(previously presented) The system of claim 15, wherein the received image is distorted due to turbulence located between the remote scene and the optic system.
(previously presented) The system of claim 15, wherein the two or more wavelength specific filters comprise a red filter, a green filter and a blue filter. 
(original) The system of claim 15, wherein the deformable optic element comprises a deformable mirror. 
(previously presented) The system of claim 15, further comprising an optic element between the two or more filters and the deformable optic element to direct a ray bundle from the two or more filters to the deformable optic element.
(previously presented) The system of claim 15, wherein the image data comprises a red channel data set, a green channel data set, and a blue channel data set.
(original) The system of claim 15, wherein the processing the image data includes measurement of the phase of the wavefront errors without the need for a guidestar.

(currently amended) An optic system for horizontal path imaging to compensate for turbulence in an image received from a remote location comprising:
a first filter, configured to receive and filter the image received from the remote location, to only pass a first wavelength range that creates a first filtered optic signal;
a second filter, configured to receive and filter the image received from the remote location, to only pass a second wavelength range to create a second filtered optic signal, the first wavelength range being different than the second wavelength range;
a deformable optic element configured to modify the first filtered optic signal and the second filtered optic signal to counter the effects of turbulence on the image to create one or more modified signals;
detector, configured to receive and convert the one or more modified signals to image data;
a mask between the deformable optic element and the detector, the 
a processing system configured to:
process the image data to calculate turbulence between the first filter and the remote scene;
process the image data and the turbulence data to generate the adaptive optic control signals;
provide the adaptive optic control signals to the deformable optic element, such that the modification of the first filtered optic signal and the second filtered 
generate and display an image of the remote scene with reduced turbulence distortion on a display.    
(previously presented) The system of claim 22, wherein the optic signal is distorted due to turbulence located between the remote scene and the optic system.
(previously presented) The system of claim 22, wherein the first filter comprises a red filter, the second filter comprises a green filter, and further comprising third filter comprising a blue filter. 
(previously presented) The system of claim 22, wherein the first filter and the second filter are aligned in a same plane. 
(previously presented) The system of claim 22, further comprising an optic element between the one or more filters and the deformable optic element to direct a ray bundle from the filter to the deformable optic element.
(previously presented) The system of claim 22, wherein the first filter and the second filter having an aperture size that does not change.  
(previously presented) The system of claim 22, wherein the processing the image data includes measurement of the phase of the wavefront errors without the need for a guidestar.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to an adaptive optic system for horizontal path imaging.  Independent claim 1 identifies the uniquely distinct feature “two or more color specific filters configured to filter, based on wavelength, the image reflected from the remote scene to create a first filtered optic signal of a first color and a second filtered optic signal of a second color such that the first and second filtered optic signals are represented as a ray bundle; a detector with associated mask filter adjacent the detector such that the mask filter includes a filter portion tuned to pass an optic signal of the first color and a filter portion tuned to pass an optic signal of the second color, the detector configured to receive the focused one or more adaptively adjusted optic signals and generate one or more digital image data sets, wherein the detector associated mask filters and the one or more filters are spectrally matched to pass an optic signal of the first color and pass an optic signal of the second color; a processing system configured to: receive and process the one or more digital image data sets to create turbulence data; process the one or more digital image data sets using the turbulence data to generate the adaptive optic control signals; provide the adaptive optic control signals to the deformable optic element, such that the deformable optic element, based on the adaptive optic control signals, removes distortion in the ray bundle representing the image; generate and display an image of the remote scene on a display, the displayed image improved as compared to the optic signal representing an image reflected from a remote scene that was received by the optic system." 
two or more wavelength specific filters configured to receive and filter the received image to pass two or more filtered optic signals that are at different wavelength spectrum; a detector, with an adjacent associated filter mask that filters the two or more specific wavelength spectrum that are matched to be the same as the two or more wavelength specific filters to pass two or more filtered modified signal, the detector configured to receive and convert the two or more modified filtered signals to image data; a processing system configured to: process the image data to create turbulence data; process the image data and the turbulence data to generate the adaptive optic control signals  provide the adaptive optic control signals to the deformable optic element, such that the modification of the one or more filtered signals by the deformable optic element is based on the adaptive optic control signals; and generate and display an image of the remote scene have reduced turbulence distortion, on a display”
Independent claim 22 identifies the uniquely distinct feature “a first filter, configured to receive and filter the image received from the remote location, to only pass a first wavelength range that creates a first filtered optic signal; a second filter, configured to receive and filter the image received from the remote location, to only pass a second wavelength range to create a second filtered optic signal, the first wavelength range being different than the second wavelength range; detector, configured to receive and convert the one or more modified signals to image data; a mask between the deformable optic element and the detector, the mask having at least a first mask filter configured to only pass the first wavelength range to the detector and a second mask filter configured to only pass the second wavelength range to the detector; a processing system configured to: process the image data to calculate turbulence between the first filter and the remote scene; process the image data and the turbulence data to generate the adaptive optic control signals; provide the adaptive optic control signals to the deformable optic element, such that the modification of the first filtered optic signal and the second filtered optic signal by the deformable optic element is based on the adaptive optic control signals; and generate and display an image of the remote scene with reduced turbulence distortion on a display”
The closest prior arts, Tofsted et al. (US 2014/0125860 A1) and Meyers et al. (US 2016/0005154 A1) disclose the conventional system, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAT C CHIO/Primary Examiner, Art Unit 2486